         Case 3:20-cv-00290-BAJ-RLB         Document 1      05/14/20 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

JACQUES DODSON, SR.                               CIVIL ACTION NO: 3:20-CV-00290

VERSUS                                            JUDGE BRIAN A. JACKSON

SCOTT O. BRAME, FIRST FIDELITY
MORTGAGE D/B/A SOUTHERN FUNDING
MORTGAGE, JAMES REICHMAN,
ABC INSURANCE COMPANY, DEF
INSURANCE COMPANY, XYZ,
INDIVIDUALLY, WILLIAM WOODS,
BOB COLOGNE, TOM WILSON, COMMONWEALTH
TITLE COMPANY, EAST BATON ROUGE SHERIFF’S
OFFICE, WILLIAM NICHOLS, WHITE OAK
SERVICING, AND RED RIVER BANK
                             MAGISTRATE JUDGE RICHARD BOURGEOIS

                                NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes defendant Red River

Bank who, pursuant to 28 U.S.C. § 1441, seeks removal of this matter to the United

States District Court for the Middle District of Louisiana, without waiving and

specifically reserving all rights, defenses, objections, and exceptions, and respectfully

avers as follows:

                                             1.

       On March 2, 2020, Plaintiff filed a Petition for Damages entitled Jacques Dodson Sr.

vs. Scott O Brame, et al, which is currently pending in the Nineteenth Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana, bearing Docket Number C-

694519, naming, inter alia, Red River Bank as a defendant.
         Case 3:20-cv-00290-BAJ-RLB         Document 1      05/14/20 Page 2 of 8



                                             2.

       In paragraph 14 of the Petition for Damages, Plaintiff alleges “that there may be a

claim for damages pursuant to the RICO statute in that all parties colluded against to

intentionally deceive him and take his property.” Pursuant to 18 U.S.C. § 1965, venue

for a RICO claim is proper in federal district court.

                                             3.

       Further, in paragraph 21, wherein Red River Bank is referenced, Plaintiff alleges

that certain actions violate “public policy and in violation of the state and federal

constitution[s].”

                                             4.

       Red River Bank was served with the Petition for Damages on April 27, 2020.

Thus, thirty days have not elapsed from the date of service on Red River Bank;

accordingly, this Notice of Removal is timely under 28 U.S.C. § 1446(b).

                                             5.

       Because this civil action arises under the Constitution and/or laws of the United

States, this Court has jurisdiction pursuant to 28 U.S.C. § 1331 and this removal is

proper pursuant to 28 U.S.C. § 1441.

                                             6.

       Venue is proper in this Honorable Court because the Middle District of Louisiana

embraces the Nineteenth Judicial District Court for the Parish of East Baton Rouge, State
         Case 3:20-cv-00290-BAJ-RLB         Document 1     05/14/20 Page 3 of 8



of Louisiana, as provided by 28 U.S.C. § 1441(a).

                                             7.

       Additionally, pursuant to 28 U.S.C. § 1367, this Honorable Court has

supplemental jurisdiction over any and all claims for which it does not have original

jurisdiction as the alleged RICO and federal constitutional violations form part of the

same case or controversy as the state law claims.

                                             8.

       The following have been served or are named defendants who hereby consent to

removal: (1) James Reichman, individually and on behalf of White Oak Servicing

(Exhibits A & B); (2) Thomas R. Willson, who was served under the name of Tom

Wilson (Exhibit C); (3) East Baton Rouge Parish Sheriff’s Office (Exhibit D); and (4)

Scott M. Brame (Exhibit E).

                                             9.

       As Scott M. Brame is not the executor or succession representative for the Estate

of Scott O. Brame, service upon Scott M. Brame does not amount to proper service on

the Estate of Scott O. Brame. See La. C.C. art. 734. Further, Scott M. Brame is not a

named defendant. However, undersigned secured a Consent to Removal from Scott M.

Brame out of an abundance of caution.

                                            10.

       Based upon information from the Clerk of Court of the Parish of East Baton
         Case 3:20-cv-00290-BAJ-RLB         Document 1     05/14/20 Page 4 of 8



Rouge, State of Louisiana, the following have not been served with the Petition for

Damages as of the time of this filing: (1) First Fidelity Mortgage d/b/a Southern

Funding; (2) Bob Cologne; (3) Commonwealth Title Company; (4) William Woods; (5)

Tom Wilson, and (6) William Nichols. See Service Returns attached as Exhibit F, in globo.

                                            11.

       Promptly after filing this Notice of Removal, written notice hereof will be

provided to Plaintiff and will be filed with the Clerk of the Nineteenth Judicial District

Court of the Parish of East Baton Rouge, State of Louisiana.

                                            12.

       A copy of all process, pleadings, and orders served upon Red River Bank is

attached hereto as Exhibit G, in accordance with 42 U.S.C. § 1446(a).




       WHEREFORE, Defendant Red River Bank prays that this Notice of Removal be

deemed good and sufficient and that the above-captioned matter be removed from the

Nineteenth Judicial Court for the Parish of East Baton Rouge, State of Louisiana, to this

Honorable Court for trial and determination as provided by law, and this Court enter

orders and issue such process as may be proper to bring before it copies of all records

and proceedings in this civil action from the state court, and proceed with the civil

action as if it had been commenced originally in this Honorable Court.
         Case 3:20-cv-00290-BAJ-RLB        Document 1     05/14/20 Page 5 of 8



                                        Respectfully submitted,

                                        FAIRCLOTH MELTON SOBEL & BASH, LLC

                                        By: /s/ Barbara Bell Melton
                                               Jimmy R. Faircloth, Jr.    #20645
                                               jfaircloth@fairclothlaw.com
                                               Barbara Bell Melton        #27956 (T.A.)
                                               bmelton@fairclothlaw.com
                                               Drew Hoffman               #35824
                                               dhoffman@fairclothlaw.com
                                               105 Yorktown Drive
                                               Alexandria, LA 71303
                                               Phone 318-619-7755
                                               Fax 318-619-7744

                                         ATTORNEYS FOR RED RIVER BANK




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the above and foregoing Notice of Removal was
electronically filed with the Clerk of Court of the United States District Court for the
Middle District of Louisiana by using the CM/ECF System, which will send a notice of
electronic filing to all counsel of record, if possible, and undersigned has forwarded a
copy via regular U.S. mail to all known counsel of record, to parties for whom we have
mailing addresses, and to Plaintiff, on this 14th day of May, 2020.

                                /s/ Barbara Bell Melton
                                     OF COUNSEL
         Case 3:20-cv-00290-BAJ-RLB        Document 1     05/14/20 Page 6 of 8



                     CERTIFICATE OF INTERESTED PERSONS

        The undersigned counsel of record certifies that the following listed persons and
entities have an interest in the outcome of this case:

1.    Scott O. Brame
      711 Washington Street
      Alexandria, LA 71301

        Mr. Scott O. Brame is deceased and undersigned is not aware of who, if anyone,
is the Executor or Succession Representative for the Estate of Scott O. Brame. In the
Petition for Damages, Plaintiff used the address of Scott M. Brame, one of Mr. Scott O.
Brame’s son, for service. However, as mentioned in the Notice, Scott M. Brame is not
the Executor or Succession Representative for the Estate of Scott O. Brame.

2.    First Fidelity Mortgage, Inc. d/b/a Southern Funding Mortgage
      1133 MacArthur Drive
      Alexandria, LA 71301

     This address was provided by Plaintiff in his service instructions. It is unknown
whether this company is still in existence.

3.    James Reichman and White Oak Servicing, LLC
      728 Jackson Street
      Alexandria, LA 71301

      Counsel:      Larry Anderson
                    SEALE, SMITH, ZUBER AND BARNETTE, LLP
                    8550 United Plaza, Suite 200
                    Baton Rouge, LA 70809
                    Office: (225) 924-1600
                    Fax: (225) 924-6100
                    lranderson@sszblaw.com

4.    East Baton Rouge Sheriff’s Office
      8900 Jimmy Wedell Drive
      Baton Rouge, LA 70807

      Counsel:      Judson G. Banks
                    ERLINGSON BANKS, PLLC
        Case 3:20-cv-00290-BAJ-RLB        Document 1     05/14/20 Page 7 of 8



                    One American Place
                    301 Main Street, Suite 2110
                    Baton Rouge, LA 70801
                    Office: (225) 218-4446
                    Fax: (225) 246-2876
                    jbanks@erlingsonbanks.com

5.    Tom Wilson
      address and counsel unknown

6.    Red River Bank
      1412 Centre Court Drive
      Alexandria, LA 71301

      Counsel:      Barbara Bell Melton
                    FAIRCLOTH MELTON SOBEL & BASH, LLC
                    105 Yorktown Drive
                    Alexandria, LA 71303
                    Office: (318) 619-7755
                    Fax: (318) 619-7744
                    bmelton@fairclothlaw.com

7.    Bob Cologne
      4508 Southwind Drive
      Baton Rouge, LA 70816

       This address was provided by Plaintiff in his service instructions. However, per
the Service Return, the tenant has moved.

8.    Commonwealth Title Company
      4508 Southwind Drive
      Baton Rouge, LA 70816

       This address was provided by Plaintiff in his service instructions. However, per
the Service Return, the tenant has moved.

9.    William Woods
      address and counsel unknown
        Case 3:20-cv-00290-BAJ-RLB    Document 1      05/14/20 Page 8 of 8



10.   William Nichols
      address and counsel known

11.   Scott M. Brame

      Counsel:     Connell L. Archey
                   BUTLER SNOW LLP
                   445 North Boulevard, Suite 300
                   Baton Rouge, LA 70802
                   Office (225) 325-8700
                   Fax (225) 325-8800
                   Connell.Archey@butlersnow.com

12.   Thomas R. Willson
      1330 Jackson Street
      Alexandria, LA 71301
      Office (318) 442-8658

13.   Jacques Dodson, Sr.
      4200 S. Morvant Place
      Baker, LA 70714




                                                     /s/ Barbara Bell Melton
                                                    COUNSEL FOR RED RIVER BANK
